259 F.2d 836
Elie Linwood WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 7697.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1958.
Decided October 13, 1958.

Richard B. Kellam, Norfolk, Va., for appellant.
L. S. Parsons, Jr., U. S. Atty., Norfolk, Va., for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and HARRY E. WATKINS, District Judge.
PER CURIAM.


1
Convicted under two counts of violating the Internal Revenue Act, 26 U.S. C.A. § 5632, by possessing and concealing whiskey upon which the required federal tax had not been paid, the appellant here raises the sole contention that the trial judge should not have refused his motion for a directed verdict of acquittal, and should not have submitted the case to the jury.


2
There was substantial evidence from which a jury would fairly find guilt. A Government agent testified that he first saw Williams and two other men standing by a parked car in front of Williams' store; that the three walked to the rear of his store where they stayed for a minute or so, and that they then walked back to the car together. On this walk McKinley Jones, one of the men, was carrying an open box in his arms. Jones put the box on the ground, opened the trunk of the car and deposited the box therein. All of this was done in Williams' presence. The two others then entered the automobile and drove away.


3
The agent followed the car and, when he stopped it some distance away, he found in the trunk the cardboard box which he had seen carried from Williams' store, and in that box was a five-gallon jar of "moonshine" whiskey. Returning to the store, the officer observed two similar empty five-gallon jugs being placed by Williams in another car. The officer later found two such jugs between Williams' store and his house behind the store.


4
We perceive no error in the submission of this evidence to the jury.


5
Affirmed.